Citation Nr: 0818837	
Decision Date: 06/06/08    Archive Date: 06/18/08	

DOCKET NO.  01-05 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines



THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to revocation of a forfeiture action 
pursuant to VA law now codified at 38 U.S.C.A. § 6104(a) 
(West 2002). 


REPRESENTATION

Appellant represented by:	M. R. Lippman, Attorney


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran had active service, including as a prisoner of 
war, during multiple periods from January 1942 to May 1946.

This claim originally came before the Board of Veterans' 
Appeals (Board) on appeal of an April 2001 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.

In September 2001 and February 2004, the Board remanded this 
claim to the RO, including via the Appeals Management Center 
(AMC) in Washington, D.C., for additional action.

In a VA Form 9 received at the RO in June 2005, the veteran 
requested a Board hearing at the RO.  By letter dated in 
November 2005, the Board acknowledged the veteran's request.  
The Board additionally asked for clarification regarding 
whether the veteran still wished to attend such a hearing, 
given his recent motion for an advance of his case on the 
docket.  The Board provided the veteran with a form to 
complete, which listed several hearing options.  That same 
month, the Board received the completed form from the 
veteran, indicating that he wished to withdraw his hearing 
request.  Based on that submission, the Board considers the 
veteran's hearing request withdrawn.

In November 2005, for good cause shown, namely, the veteran's 
advanced age, the Board granted the veteran's motion to 
advance his appeal on the Board's docket pursuant to the 
authority of 38 U.S.C.A. § 7101 (West 2002) and 38 C.F.R. 
§ 20.900(c) (2007).

In a November 2007 Order, the United States Court of Appeals 
for Veterans Claims (Court) vacated that portion of the 
Board's January 2006 decision which denied the veteran's 
application to reopen his claim for entitlement to revocation 
of a forfeiture action pursuant to 38 U.S.C.A. § 6104(a) 
(West 2002), and, in so doing, remanded the case to the Board 
for compliance with instructions contained in a November 2007 
Joint Motion.  The case is now, once more, before the Board 
for appellate review.


FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
with regard to his claim.

2.  The Veterans Benefits Administration, Compensation and 
Pension Service (VBA) declared the veteran to have forfeited 
all rights, claims, and benefits to which he might otherwise 
be entitled under VA law in a Forfeiture Decision dated in 
December 1976.

3.  VBA notified the veteran of the December 1976 Forfeiture 
Decision and of his appellate rights with regard to that 
decision, but the veteran did not appeal that decision to the 
Board.

4.  Evidence received since the time of the December 1976 
decision is either cumulative and redundant, or does not bear 
directly and substantially upon the specific matter under 
consideration, and by itself, or in connection with evidence 
previously assembled, is not so significant that it must be 
considered in order to fairly decide the merits of the claim 
of entitlement to revocation of a forfeiture action pursuant 
to VA law now codified at 38 U.S.C.A. § 6104(a) (West 2002).


CONCLUSIONS OF LAW

1.  The December 1976 Forfeiture Decision, in which VBA 
declared the veteran to have forfeited all rights, claims, 
and benefits to which he might otherwise be entitled under VA 
law, is final.  38 U.S.C.A. § 4005(c) (1970); 38 C.F.R. 
§§ 3.104, 19.118, 19.153 (1976).

2.  New and material evidence has not been received to reopen 
a claim of entitlement to revocation of a forfeiture action 
pursuant to VA law now codified at 38 U.S.C.A. § 6104(a) 
(West 2002).  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the veteran and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), 
the United States Court of Appeals for Veterans Claims 
(Court) held that VA must (1) inform the veteran about the 
information and evidence not of record that is necessary to 
substantiate his claim; (2) inform the veteran about the 
information and evidence that VA will seek to provide; (3) 
inform the veteran about the information and evidence the 
claimant is expected to provide; and (4) request that the 
veteran provide any evidence in his possession that pertains 
to the claim.

The Board finds that the VCAA notice requirements have been 
satisfied by correspondence dated in August 2002.  In that 
letter, VA informed the veteran that, in order to reopen his 
claim, new and material evidence was needed.  VA also told 
the veteran that, in order to prevail on a claim of 
entitlement to revocation of the forfeiture action declared 
against him, he must submit evidence or a statement showing 
that he was not guilty of rendering assistance to an enemy of 
the United States or of its allies during World War II.  To 
the extent there exists any error by VA in providing the 
notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1), such error was nonprejudicial in that it did 
not affect the essential fairness of the adjudicatory 
process.  In point of fact, based on a review of the entire 
file, it is clear that the veteran had a full understanding 
and/or actual knowledge of the elements required to prevail 
on his claim.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007).

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him that 
it had a duty to obtain any records held by any federal 
agency.  It also informed him that, on his behalf, VA would 
make reasonable efforts to obtain records which were not held 
by a federal agency, such as records from private doctors and 
hospitals.  The RO told the appellant that he could obtain 
private records himself and submit them to VA.  Finally, he 
was told to submit any evidence in his possession which 
pertained to his claim.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Based on a review of 
the entire file, the Board is of the opinion that reasonable 
efforts have been made by VA to obtain evidence necessary to 
substantiate the veteran's claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the veteran with the 
development of evidence is required.  38 U.S.C.A. 
§ 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

The veteran in this case seeks revocation of a forfeiture of 
VA benefits VBA previously declared against him in a 
Forfeiture Decision dated in December 1976.  In pertinent 
part, it is argued that the veteran's service with the Bureau 
of Constabulary, a component of the Imperial Japanese 
Military Forces at the time of the Japanese Occupation of the 
Philippines during World War II, did not constitute the 
rendering of assistance to an enemy of the United States or 
its allies, thereby violating the provisions of (then) 
Section 3504(a), Title 38, United States Code.

In that regard, pursuant to applicable law and regulation, 
any person shown by evidence satisfactory to the Secretary to 
be guilty of mutiny, treason, sabotage, or rendering 
assistance to an enemy of the United States or its allies 
shall forfeit all accrued or future gratuitous benefits under 
laws administered by the Secretary (of Veterans Affairs).  
See 38 U.S.C.A. § 6104(a) (West 2002) [formerly 38 U.S.C.A. 
§ 3504(a)].

At the time of the December 1976 Forfeiture Decision, VBA 
considered:  the veteran's service personnel records, 
including Special Orders and Narrative Reports; Statements of 
Service; a May 1946 Affidavit for Philippine Army Personnel; 
an April 1973 AGUZ Form 632 (Additional Information); medical 
reports and records; a report of a VA examination conducted 
in July 1973; a report of a VA field examination conducted in 
August 1975; depositions and/or affidavits of a former 
guerrilla officer, fellow soldiers, and residents of multiple 
towns in the Philippines; and written statements of the 
veteran.

Based on a review of the entire evidence of record, VBA 
concluded that the veteran had been a member of the Japanese-
sponsored and controlled Bureau of Constabulary from 1943 to 
the fall of 1944, during which time he was issued a 
regulation Bureau of Constabulary uniform, and furnished both 
arms and ammunition.  Also noted was that, while the veteran 
had ample opportunity to escape from the Bureau of 
Constabulary, he chose to remain in that organization until 
the fall of 1944, when American Liberation Forces were about 
to land, or had already landed in the Philippines, and the 
Japanese position in the Philippines had begun to deteriorate 
to the point where it was no longer feasible for him to 
remain a member of the Bureau of Constabulary.  Noted was 
that, while the veteran had furnished evidence in an effort 
to show that he assisted the underground resistance movement 
(guerillas), this was not substantiated by official records.  
In fact, records of the Service Department showed no 
recognized guerrilla service for the veteran.

According to VBA, it was apparent from the records that the 
veteran's efficiency and dedication to his service in the 
Bureau of Constabulary contributed to his advancement in rank 
and responsibility in that organization.  In fact, based on 
the evidence of record, it was "obvious" that he had been 
considered trustworthy and sympathetic enough to the cause of 
the enemy to have earned their confidence to the degree that 
they promoted him to sergeant.

While the veteran had furnished statements in an effort to 
show that he was merely involved in unimportant tasks or 
endeavors of a nonmilitary nature while a member of the 
Bureau of Constabulary, the evidence clearly showed the 
contrary was more likely the case.  In fact, in the area 
where the veteran served as a member of the Bureau of 
Constabulary, that organization was actively involved in 
various actions against the guerrillas and resistance 
movement.  The duties which the veteran performed while a 
member of the Bureau of Constabulary were under the direction 
and control of the Japanese military, whose principal aim was 
to successfully carry out their war effort against the United 
States and its allies.  Based on a review of all pertinent 
evidence of record, VBA concluded that such evidence 
established beyond a reasonable doubt that the veteran's 
sustained membership and service of approximately one year in 
the Japanese-sponsored and controlled Bureau of Constabulary, 
a component of the Imperial Japanese Military Forces, during 
the enemy occupation of the Philippines, constituted 
assistance to the Imperial Japanese Government in violation 
of the provisions of then Section 3504(a), Title 38, United 
States Code.  That determination was adequately supported by 
and consistent with the evidence then of record.

VBA notified the veteran of the December 1976 Forfeiture 
Decision and of his appellate rights with regard to that 
decision, but the veteran did not appeal that decision to the 
Board.  Consequently, the December 1976 Forfeiture Decision 
is now final.  38 U.S.C.A. § 4005(c) (1970); 38 C.F.R. 
§§ 3.104, 19.118, 19.153 (1976).

The veteran attempted to reopen his previously-denied claim 
for VA benefits by VA Form 21-526 (Veteran's Application for 
Compensation or Pension) received at the RO in September 
2000.  A claim that is the subject of a prior final denial 
may be reopened if new and material evidence is received with 
respect to that claim.  Once a claim is reopened, the 
adjudicator must review it on a de novo basis, with 
consideration given to all of the evidence of record.  
38 U.S.C.A. § 5108 (West 2002); Evans v. Brown, 9 Vet. App. 
273 (1996).  For claims filed prior to August 29, 2001, as in 
this case, new and material evidence means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2000).

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence 
associated with the claims file since the last final 
disallowance of the appellant's claim on any basis.  Evans, 9 
Vet. App. at 273.  This evidence is presumed credible for the 
purposes of reopening an appellant's claim, unless it is 
inherently false or untrue, or if in the nature of a 
statement or other assertion, it is beyond the competence of 
the person making the assertion.  Duran v. Brown, 7 Vet. App. 
216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992).

The evidence that has been associated with the claims file 
since VBA's December 1976 Forfeiture Decision includes:  
Statements of Service; letters and endorsements from the 
Office of the Mayor and various military personnel; service 
personnel records, including a Prisoner-of-War Certificate, 
Special and General Orders, Extracts and Certificates of 
Clearance; the veteran's written statements; copies of 
Philippine Laws; a May 1946 Affidavit for Philippine Army 
Personnel; medical records and other information; and 
affidavits of a former guerrilla officer and fellow soldiers.  
Some of these documents, specifically, the Statements of 
Service, service personnel records, a May 1946 affidavit, and 
affidavits of the former guerrilla officer and fellow 
soldiers, were of record in December 1976, when VBA issued 
its Forfeiture Decision.  These documents are therefore 
cumulative and redundant, and not new.  

The Board finds the remainder of the evidence new, but not 
material.  Such evidence does not bear directly and 
substantially upon the specific matter under consideration, 
and by itself, or in connection with evidence previously 
assembled, is not so significant that it must be considered 
in order to fairly decide the merits of the claim of 
entitlement to revocation of a forfeiture action pursuant to 
VA law now codified at 38 U.S.C.A. § 6104(a) (West 2002).

More specifically, none of the remainder of the evidence 
speaks to the only issue at hand; whether the veteran served, 
without force or coercion, in the Japanese sponsored and 
controlled Bureau of Constabulary during the enemy occupation 
of the Philippines, thereby violating Section 3504(a), Title 
38, United States Code.  Significantly, information regarding 
the authority, powers, duties, and functions of the Bureau of 
Constabulary, as contained in the official journals of the 
Japanese Military Administration and executive orders 
pursuant thereto, provides evidence of the organization and 
collaboration of the Bureau of Constabulary with the Japanese 
Imperial Forces.  However, membership in that organization 
subsequent to December 1941 is only evidence, but not 
conclusive proof, of assistance to the Japanese war effort.  
See generally Macarubbo v. Gober, 10 Vet. App. 388 (1997).  
Rather, the circumstances of each individual case must be 
carefully analyzed to determine the nature and extent of the 
veteran's involvement with the Bureau of Constabulary.

In his newly submitted written statements, the veteran does 
not deny that, during the period of the Japanese occupation 
of the Philippine Islands, he served with the Bureau of 
Constabulary.  Rather, he asserts that, even though he served 
with that organization, he was forced to do so as a prisoner 
of war, and, as such, did not render assistance to an enemy 
of the United States.  Rather, on a voluntary basis, he 
served as an officer with a guerrilla unit, the 3rd 
Battalion, 1st Tarlac Regiment, ECLGA, before, during, and 
after jumping parole with the Bureau of Constabulary.

In support of the veteran's assertions, he refers to 
Proclamation No. 740, issued in August 1941 by the President 
of the Philippines; the Missing Persons Act, Pub. L. 301; a 
May 1946 letter to the Chief of Staff, Philippine Army from 
United States Army Headquarters at APO 707; an opinion of the 
Judge Advocate General of the Philippine Army discussing 
questions posed in the May 1946 letter; the oath of 
allegiance that a prisoner of war took as a condition of 
release or parole; a December 1944 letter to the Chief of 
Staff, Philippine Army; and various Philippine bills, or 
drafts thereof, Acts, military certifications, and a Supreme 
Court decision.  The veteran claims that these items 
acknowledge that prisoners of war like the veteran, given 
their status in captivity, had no choice but to join the 
Bureau of Constabulary, that such individuals should not lose 
entitlement to any rights or benefits as a result of that 
status, and that the Philippine Government does not consider 
forced service with the Bureau of Constabulary tantamount to 
the rendering of assistance to an enemy of the United States.  
However, he has yet to submit any evidence contradicting the 
determinations reached at the time of the December 1976 
Forfeiture Decision, to wit, that during the period from 1943 
to the fall of 1944, he had "ample opportunity" to escape 
from the Bureau of Constabulary, but chose not to do so, that 
based on his "trustworthy and sympathetic" service in that 
organization, he was promoted to the rank of sergeant, and 
that, during his time in that organization, he was issued not 
only a regulation uniform, but also both arms and ammunition.  
In fact, evidence submitted since the time of the December 
1976 Forfeiture Decision does nothing to alter the conclusion 
that the veteran was neither forced nor coerced to join the 
Bureau of Constabulary following his confinement as a 
prisoner of war during the Japanese occupation of the 
Philippine Islands during World War II.  See Macarubbo v. 
Gober, 10 Vet. App. 388 (1997); see also Tulingan v. Brown, 9 
Vet. App. 44 (1996).  This is to say that, by itself, or when 
considered with previous evidence of record, the 
newly-submitted evidence is not so significant that it must 
be considered in order to fairly decide the merits of the 
veteran's current claim.  38 C.F.R. § 3.156(a) (2000).  
Accordingly, the veteran's appeal regarding his entitlement 
to revocation of a forfeiture action pursuant to VA law now 
codified at 38 U.S.C.A. § 6104(a) (West 2002) must be denied. 


ORDER

New and material evidence not having been received, the claim 
of entitlement to revocation of a forfeiture action pursuant 
to VA law now codified at 38 U.S.C.A. § 6104(a) (West 2002) 
is denied.



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


